   Case 5:19-cv-00046-JGB-SP Document 16-2 Filed 01/15/19 Page 1 of 6 Page ID #:200


Tinted Brew, INC
21416 Chase St Unit 1
Canoga Park, CA 91304 US
818-280-6900
info@tintedbrew.com
www.tintedbrew.com




INVOICE
BILL TO                      SHIP TO                          INVOICE #   1041
GG Distribution              GG Distribution                      DATE    04/11/2018
B.O.E # LD Q STF 90-006948   B.O.E # LD Q STF 90-             DUE DATE    04/11/2018
GG Distribution              006948                              TERMS    DUE UPON
B.O.E # LD Q STF 90-006948   GG Distribution                              RECEIPT
463 E 4th St                 B.O.E # LD Q STF 90-
Los Angeles, CA 90013        006948
United States                463 E 4th St
                             Los Angeles, CA 90013
                             United States




 ACTIVITY                                                     QTY         RATE         AMOUNT

 Sales                                                         400        20.00        8,000.00
 Metal Collection
 Silver: 100
 Rainbow: 100
 Black: 100
 Gold: 100
 Sales                                                         200        18.00        3,600.00
 Digital Collection
 Black: 50
 Grey: 50
 Blue: 50
 Orange: 50
 Sales                                                         200         4.00         800.00
 Pod Packs


                                                SUBTOTAL                           12,400.00
                                                SHIPPING                              150.00
                                                TOTAL                              12,550.00
                                                PAYMENT                            12,550.00
                                                BALANCE DUE
                                                                                       $0.00
   Case 5:19-cv-00046-JGB-SP Document 16-2 Filed 01/15/19 Page 2 of 6 Page ID #:201


Tinted Brew, INC
21416 Chase St Unit 1
Canoga Park, CA 91304 US
818-280-6900
info@tintedbrew.com
www.tintedbrew.com




INVOICE
BILL TO                      SHIP TO                          INVOICE #   1041
GG Distribution              GG Distribution                      DATE    04/11/2018
B.O.E # LD Q STF 90-006948   B.O.E # LD Q STF 90-             DUE DATE    04/11/2018
GG Distribution              006948                              TERMS    DUE UPON
B.O.E # LD Q STF 90-006948   GG Distribution                              RECEIPT
463 E 4th St                 B.O.E # LD Q STF 90-
Los Angeles, CA 90013        006948
United States                463 E 4th St
                             Los Angeles, CA 90013
                             United States




 ACTIVITY                                                     QTY         RATE         AMOUNT

 Sales                                                         400        20.00        8,000.00
 Metal Collection
 Silver: 100
 Rainbow: 100
 Black: 100
 Gold: 100
 Sales                                                         200        18.00        3,600.00
 Digital Collection
 Black: 50
 Grey: 50
 Blue: 50
 Orange: 50
 Sales                                                         200         4.00         800.00
 Pod Packs


                                                SUBTOTAL                           12,400.00
                                                SHIPPING                              150.00
                                                TOTAL                              12,550.00
                                                PAYMENT                            12,550.00
                                                BALANCE DUE
                                                                                       $0.00
   Case 5:19-cv-00046-JGB-SP Document 16-2 Filed 01/15/19 Page 3 of 6 Page ID #:202


Tinted Brew, INC
21416 Chase St Unit 1
Canoga Park, CA 91304 US
818-280-6900
info@tintedbrew.com
www.tintedbrew.com




INVOICE
BILL TO                      SHIP TO                        INVOICE # 1057
GG Distribution              GG Distribution                    DATE 07/30/2018
B.O.E # LD Q STF 90-006948   B.O.E # LD Q STF 90-           DUE DATE 07/30/2018
GG Distribution              006948
B.O.E # LD Q STF 90-006948   GG Distribution
463 E 4th St                 B.O.E # LD Q STF 90-
Los Angeles, CA 90013        006948
United States                463 E 4th St
                             Los Angeles, CA 90013
                             United States

SHIP DATE
07/30/2018


 ACTIVITY                                                    QTY      RATE         AMOUNT

 Sales                                                       600      18.00       10,800.00
 Mi Pod Digital Edition

 Digital Black: 150
 Digital Grey: 150
 Digital Blue: 150
 Digital Orange: 150
 Sales                                                       600      20.00       12,000.00
 Mi Pod Metal Edition

 Metal Rainbow: 150
 Metal Silver: 150
 Metal Gold: 150
 Metal Black: 150
 Sales                                                       600      21.00       12,600.00
 Mi Pod Rave Edition

 Peace: 150
 Love: 150
 Unity: 150
 Respect: 150
 Sales                                                     2,500       4.20       10,500.00
 Mi Pod Packs
Case 5:19-cv-00046-JGB-SP Document 16-2 Filed 01/15/19 Page 4 of 6 Page ID #:203

                                         SUBTOTAL                         45,900.00
                                         SHIPPING                            450.00
                                         TOTAL                            46,350.00
                                         PAYMENT                          46,350.00
                                         BALANCE DUE
                                                                           $0.00
   Case 5:19-cv-00046-JGB-SP Document 16-2 Filed 01/15/19 Page 5 of 6 Page ID #:204

Tinted Brew, INC
21416 Chase St Unit 1
Canoga Park, CA 91304 US
818-280-6900
info@tintedbrew.com
www.tintedbrew.com




INVOICE
BILL TO                      SHIP TO                        INVOICE #   1062
GG Distribution              GG Distribution                    DATE    08/22/2018
B.O.E # LD Q STF 90-006948   B.O.E # LD Q STF 90-           DUE DATE    08/22/2018
GG Distribution              006948                            TERMS    DUE UPON
B.O.E # LD Q STF 90-006948   GG Distribution                            RECEIPT
463 E 4th St                 B.O.E # LD Q STF 90-
Los Angeles, CA 90013        006948
United States                463 E 4th St
                             Los Angeles, CA 90013
                             United States




 ACTIVITY                                                    QTY        RATE         AMOUNT

 Sales                                                       400        20.00        8,000.00
 Digital Collection
 Black: 200
 Grey: 200
 Sales                                                       600        22.50    13,500.00
 Metal Collection
 Rainbow: 200
 Black: 200
 Gold: 200
 Sales                                                       600        23.00    13,800.00
 Rave Collection
 Unity: 200
 Peace: 200
 Love: 100
 Respect: 100
 Sales                                                       500        25.00    12,500.00
 Stars Collection
 Dark: 200
 Rose: 200
 Tiffany: 100
 Sales                                                       500         4.00        2,000.00
 Pod Packs


                                                SUBTOTAL                         49,800.00
                                                SHIPPING                            350.00
Case 5:19-cv-00046-JGB-SP Document 16-2 Filed 01/15/19 Page 6 of 6 Page ID #:205

                                         TOTAL                            50,150.00
                                         BALANCE DUE
                                                                    $50,150.00
